                                                                USDC
           Case 1:19-cv-10256-GHW Document 170 Filed 03/23/21 Page 1 ofSDNY
                                                                        2
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
From:             Johnson, Jeh C
                                                                DOC #:
To:               Woods NYSD Chambers                           DATE FILED: 3/22/2021
Cc:              David Jeffries Esq. (djeffries@jeffrieslaw.nyc); Buergel, Susanna M; Birenboim, Bruce; Doran, Marissa
Subject:         URGENT: Cardwell v. Davis Polk at al, 1:19-cv-10256 (GHW)
Date:            Monday, March 22, 2021 11:08:54 AM


CAUTION - EXTERNAL:


Your Honor:

I regret that we must bother you with an urgent discovery issue concerning
Plaintiff Kaloma Cardwell ’s virtual deposition. The deposition was scheduled to
be a two-day deposition commencing this morning at 9:30. Plaintiff did not
appear this morning and has refused to appear.   We request an order directing
Mr. Cardwell to appear for a two-day deposition (or a combined total of at least
14 hours) commencing ASAP, preferably today.   Fact discovery in this case is
currently due to end in just 24 days, and Mr. Jeffries has told us he wants to
take six depositions himself before then.    

On February 12, after consulting Plaintiff’s attorney Mr. Jeffries about the
schedule, we noticed Plaintiff’s deposition for March 9-10. On February 26 Mr.
Jeffries informed us that March 9-10 “do not work on our end” for Mr.
Cardwell’s deposition and that they “will schedule Plaintiff’s deposition on two
consecutive days that are not reserved” for other depositions. On March 9,
Mr. Jeffries sent us a letter stating that “Mr. Cardwell is available to be deposed
on March 22nd and 23rd.” We accepted that in an email to Mr. Jeffries on
March 10.

Last week, in the course of negotiating a stipulation for virtual depositions in
this case, Mr. Jeffries and his client reneged on their prior agreement to be
deposed for two days. In the course of the discussions Mr. Jeffries also took a
baseless position that the Protective Order limited our ability to show
Confidential information to personnel at our client Davis Polk, even though
Davis Polk is a named Defendant in the case. To keep matters on track for
today, I offered to limit dissemination of the deposition transcript and
testimony from today’s deposition to my law firm and Davis Polk’s in-house
counsel until the disagreement about the interpretation of the Protective
         Case 1:19-cv-10256-GHW Document 170 Filed 03/23/21 Page 2 of 2


Order was resolved by the Court. That offer was rejected.

Defendants therefore seek an order compelling Plaintiff to submit for a two-
day (or at least 14-hour) deposition to commence ASAP, preferably today, and
awarding Davis Polk its costs in the event today’s deposition is cancelled, as
well as the costs of bringing this application.

My phone number is below.

Respectfully submitted,
Jeh Charles Johnson | Partner (Bio)
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
2001 K Street, NW | Washington, DC 20006-1047
+1 212 373 3093 (Direct Phone) | +1 212 492 0093 (Direct Fax)
jjohnson@paulweiss.com | www.paulweiss.com



This message is intended only for the use of the Addressee and may contain information that is privileged and
confidential. If you are not the intended recipient, you are hereby notified that any dissemination of this
communication is strictly prohibited. If you have received this communication in error, please erase all copies of the
message and its attachments and notify us immediately.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
